Name: Decision of the EEA Joint Committee No 57/96 of 28 October 1996 amending Annex II (Technical regulations, standards, testing and certification) and Annex XX (Environment) to the EEA Agreement
 Type: Decision
 Subject Matter: environmental policy;  European construction;  natural environment;  production
 Date Published: 1998-06-04

 4.6.1998 EN Official Journal of the European Communities L 160/36 DECISION OF THE EEA JOINT COMMITTEE No 57/96 of 28 October 1996 amending Annex II (Technical regulations, standards, testing and certification) and Annex XX (Environment) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol ajusting the Agreement on the European Economic Area, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas Annex II to the Agreement was amended by Decision of the EEA Joint Committee No 15/96 (1); Whereas Annex XX to the Agreement was amended by Decision of the EEA Joint Committee No 13/96 (2); Whereas Council Regulation (EC) No 3093/94 repeals Council Regulation (EEC) No 594/91 of 4 March 1991 on substances that deplete the ozone layer (3); Whereas Council Regulation (EC) No 3093/94 of 15 December 1994 on substances that deplete the ozone layer (4) is to be incorporated into the Agreement, HAS DECIDED AS FOLLOWS: Article 1 The text of point 12 of Chapter XV of Annex II shall be deleted. Article 2 The following point shall be inserted after point 21a (Council Directive 92/72/EEC) in Chapter III of Annex XX to the Agreement: 21aa. 394 R 3093: Council Regulation (EC) No 3093/94 of 15 December 1994 on substances that deplete the ozone layer (OJ L 333, 22. 12. 1994, p. 1). The provisions of the Regulation shall, for the purposes of the present Agreement, be read with the following adaptations: (a) in Article 3: (i) the words paragraphs 8 to 12  in paragraphs 1 to 6 shall be replaced by the words paragraphs 8 to 10 , (ii) in paragraph 7, the words paragraphs 10 to 12  shall be replaced by the words to paragraph 10 , (iii) in paragraph 1, the third and fourth subparagraphs shall not apply, (iv) in paragraphs 2 to 5 and 7, the second and third subparagraphs shall not apply, (v) paragraphs 11 and 12 shall not apply; (b) in Article 4: (i) the phrase Subject to paragraph 10, each producer shall ensure that  in paragraphs 1 to 7 shall be replaced by the phrase Each producer shall ensure that ; (ii) in paragraph 8:  the reference to paragraph 10 shall not apply,  the last subparagraph of the first indent shall not apply,  the last subparagraph shall not apply, (iii) paragraph 10 shall not apply; (c) chapter III shall not apply; (d) Articles 16 to 18 shall not apply; The EFTA States shall, at national level, put into effect the measures necessary to comply with the corresponding provisions of the Montreal Protocol and with the corresponding measures in Council Regulation (EC) No 3093/94. Article 3 The texts of Council Regulation (EC) No 3093/94 in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic. Article 4 This Decision shall enter into force on 1 November 1996, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee. Article 5 This Decision shall be published in the EEA section of, and in the EEA supplement to, the Official Journal of the European Communities. Done at Brussels, 28 October 1996. For the EEA Joint Committee The President H. HAFSTEIN (1) OJ L 124, 23. 5. 1996, p. 17. (2) OJ L 124, 23. 5. 1996, p. 15. (3) OJ L 67, 14. 3. 1991, p. 1. (4) OJ L 333, 22. 12. 1994, p. 1.